DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 06/16/2022 has been entered.
Claims 1, 2, 4, 7, 8, 13 and 14 have been amended.
Claims 3, 5 and 6 have been canceled.
Claims 15 and 16 have been added.
Clams 1, 2, 4 and 7-16 are pending.

Response to Arguments
Applicant's arguments filed 06/16/2022, with respect to the rejection of the pending claims under 35 U.S.C. §§ 102 and 103 have been fully considered.
Applicant argues that Makker fails to describe or suggest a control unit configured to "control an operation of the transparent display unit to display (i) a first virtual counselor on a first area at which the customer gazes and (ii) a second virtual counselor on a second area other than the first area at which the customer gazes," as claimed. (Arg./Rem., page 7).
However, in current rejection, Examiner relies on Ono in view of Vaughn to teach the amended limitation, see, the newly crafted rejection, infra.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 2, 9-11, 13  and 15 have been interpreted under 35 LLS.C. £120) or pre-ATA 35 ULS.C. 112, sixth paragraph, because they use a generic placeholder “control unit” coupled with functional language “control an image displayed…”, “controls the transparent display unit to be transparent..”, “controls an operation of the transparent display unit…”, “controls…the voice of the counselor…” , “controls the touch panel unit to display…”  without reciting sufficient structure to achieve the function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” coupled with functional language “control an image displayed…”, “controls the transparent display unit to be transparent..”, “controls an operation of the transparent display unit…”, “controls…the voice of the counselor…” , “controls the touch panel unit to display…”  in claims 1, 2, 9-11, 13 and 15, without reciting sufficient structure to achieve the functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figs. 1 and 2 illustrate the control unit 130. As best, page 17, in lines 9-12, of the specification discloses processor of the computer or other programmable data processing apparatus, create means for implementing the functions specified in the steps of the flowchart.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0275504 (Ono et al.) in view of US 2021/0049238 (Vaughn et al.).

Regarding Claim 1, Ono teaches a digital desk (Fig. 1A and 1B) comprising: a transparent display unit provided between a counselor and a customer ([¶ 0035], The screen 12 is a transparent screen which can be seen through. [Figs. 8A, 8B, ¶ 0070], person 300 on the side of the first surface 12a of the screen 12 and other person 200 on the side of the second surface 12b. [Fig. 9A, 9B, 10A, 10B, 11A and 11B] also illustrates transparent display 12 provided between two users); 
a sensor unit configured to detect at least one of positions of the counselor and the customer ([Figs. 1A, 1B, ¶ 0030] The sensor 16 monitors a predetermined area on the side of the first surface 12a and that of the second surface 12b so as to detect a person on the side of the first surface 12a and a person on the side of the second surface 12b); and 
a control unit configured to control an image displayed on the transparent display unit ([Fig. 1B, ¶ 0024], The processor 24 controls the operations of the projectors 20 and 22) based on information on presence or absence of the counselor ([¶ 0061], FIG. 7A illustrates a state in which the projector 22 is turned ON as a result of the first camera detecting the person 300 and a horizontally non-inverted image is being projected on the first surface 12a of the screen 12. FIG. 7B illustrates a state in which the projector 22 is turned OFF and the projector 20 is turned ON as a result of the second camera detecting the person 200  and a horizontally non-inverted image is being projected on the second surface 12b of the screen 12), and 
Ono does not explicitly teach, however, Vaughn teaches control an operation of the transparent display unit to display (i) a first virtual counselor on a first area at which the customer gazes and (ii) a second virtual counselor on a second area other than the first area at which the customer gazes ([0015], the boundary of a widget of a webpage utilized by the user is determined. The user's interactions or lack of interactions with the widget within the determined boundary of the widget of the webpage is determined, such as based on tracking the eye gaze or focus of the user. then the content associated with the widget is extracted. The extracted widget content is then mapped to the virtual agent content. The virtual agent is then instructed to initiate a conversation based on the extracted widget content. the virtual agent will now be able to dynamically initiate a conversation with the user to assist the user. [0056] determine the boundary of the widget of interest on the webpage. …the widget of interest is determined based on tracking the eye gaze or focus of user. For example, the eye tracker corresponds to a web camera to track the eye gaze of user. …the web camera detects the location of the face of user followed by detecting the location of the eyes within the face of user followed by detecting the orientation of the left and right eye and then mapping the orientation of the eyes onto the screen coordinate system. By mapping the orientation of the eyes onto the screen coordinate system, determine the focus of user on display. [0057], determines the boundary [i.e. area] of the widget of interest in the webpage displayed based on the determined boundary of the webpage. For example, the boundary of the widget of interest may be based on the defined layout size of the displayed webpage. [0076], extracts the content associated with the widget. …maps the extracted content of the widget to the virtual agent content. By mapping the extracted content of the widget to the virtual agent content, …the virtual agent will be able to dynamically initiate a conversation with user to assist user in addressing a problem user is currently experiencing. [Fig. 5, 0073], as Vaughn teaches, in step 506 to 502, if user has finished using the widget, then a determination is made whether user interacted with a different widget of the webpage in step 502. Which indicates that when user look at a different area [i.e., second area] of the webpage, virtual agent will dynamically initiate conversation on that area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with Vaughn in order to display a virtual user in the boundary where the user gazes, because it would have allowed the system to assist the user in addressing a problem user is currently experiencing.

Regarding Claim 4, Ono teaches the digital desk of claim 1, wherein the sensor unit includes at least one of a camera, an infrared sensor, or an ultrasonic sensor ([¶ 0044], The sensor 16 includes a camera which detects a person).

Regarding Claim 12, Ono teaches the digital desk of claim 1, further comprising a touch panel unit configured to receive an input of touch   information from the customer ([¶ 0053], the second surface 12b of the screen 12 may be formed as a touch panel, and the processor 24 may detect whether the person 200 has touched the second surface 12b of the screen 12).

Regarding Claim 14, Ono teaches a method for controlling an image using a digital desk, the method comprising: collecting position information of a counselor and a customer ([¶ 0030], The sensor 16 monitors a predetermined area on the side of the first surface 12a and that of the second surface 12b so as to detect a person on the side of the first surface 12a and a person on the side of the second surface 12b. [¶ 0056], camera of the sensor 16 detects the person 300. If the person 300 is positioned within the first zone, the processor 24 determines whether the person 300 is still or moving. If the person 300 is positioned within the second zone, the processor 24 detects the face direction of the person 300); operating a transparent display unit to be transparent based on the position information of the counselor being collected ([¶ 0076], the screen 12 may be switched between the transparent state in which a person is able to see the other side of the screen and the opaque state in which a person is unable to see the other side of the screen. This can switch the visibility for a person on one side of the screen 12 with respect to a person on the other side of the screen 12, thereby promoting communication between people. [¶ 0078], when the second camera of the sensor 16 has detected the person 200 on the side of the second surface 12b, the processor 24 changes the screen 12 from the opaque state to the transparent state, as shown in FIG. 10B. This enables the person 300 to see the image and also to see the person 200 on the other side of the screen 12, thereby enhancing smooth communication with the person 200); and  based on absence of the position information of the counselor, operating the transparent display unit to display a first virtual counselor on a first area at which the customer gazes ([Figs. 2A,2B; ¶0038],  by using a detection signal from the sensor 16, the processor 24 controls the switching of the ON/OFF operations between the projectors 20 and 22 in accordance with various conditions. Examples of the conditions are the one concerning whether someone is present on the side of the first surface 12a or the second surface 12b of the screen 12 and the one concerning whether someone is present both on the sides of the first and second surfaces 12a and 12b. [¶ 0045], the processor detects whether the person is viewing the image projected on the screen based on the face direction and the eye direction [i.e., at which the customer gazes] of the person. [¶¶ 0056-0057] If the person is positioned within the third zone, the processor detects the eye direction of the person 300.  When the first camera has detected the person 300 and when the second camera has not detected anyone [i.e., absence of the position information of the counselor], the processor 24 turn ON the projector 22 to project a horizontally non-inverted image [i.e. image could be the image of the counselor] on the first surface 12a.).
While, as aforementioned, Ono teaches based on absence of the position information of anyone, display an image on a first area at which the customer gazes, however, Ono does not explicitly teach, but Vaughn teaches display (i) a first virtual counselor on a first area at which the customer gazes and (ii) a second virtual counselor on a second area other than the first area at which the customer gazes  ([0015], the boundary of a widget of a webpage utilized by the user is determined. The user's interactions or lack of interactions with the widget within the determined boundary of the widget of the webpage is determined, such as based on tracking the eye gaze or focus of the user. then the content associated with the widget is extracted. The extracted widget content is then mapped to the virtual agent content. The virtual agent is then instructed to initiate a conversation based on the extracted widget content. the virtual agent will now be able to dynamically initiate a conversation with the user to assist the user. [0056] determine the boundary of the widget of interest on the webpage. …the widget of interest is determined based on tracking the eye gaze or focus of user. For example, the eye tracker corresponds to a web camera to track the eye gaze of user. …the web camera detects the location of the face of user followed by detecting the location of the eyes within the face of user followed by detecting the orientation of the left and right eye and then mapping the orientation of the eyes onto the screen coordinate system. By mapping the orientation of the eyes onto the screen coordinate system, determine the focus of user on display. [0057], determines the boundary [i.e. area] of the widget of interest in the webpage displayed based on the determined boundary of the webpage. For example, the boundary of the widget of interest may be based on the defined layout size of the displayed webpage. [0076], extracts the content associated with the widget. …maps the extracted content of the widget to the virtual agent content. By mapping the extracted content of the widget to the virtual agent content, …the virtual agent will be able to dynamically initiate a conversation with user to assist user in addressing a problem user is currently experiencing. [Fig. 5, 0073], as Vaughn teaches, in step 506 to 502, if user has finished using the widget, then a determination is made whether user interacted with a different widget of the webpage in step 502. Which indicates that when user look at a different area [i.e., second area] of the webpage, virtual agent will dynamically initiate conversation on that area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono with Vaughn in order to display a virtual user in the boundary where the user gazes, because it would have allowed the system to assist the user in addressing a problem user is currently experiencing.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Ono in view of Vaughn further in view of US 2021/0390953 (Makker et al.).

Regarding Claim 2, Ono teaches the digital desk of claim 1, wherein the control unit controls the transparent display unit to be transparent when  information on the presence of the counselor exists ([¶ 0076], the screen 12 may be switched between the transparent state in which a person is able to see the other side of the screen and the opaque state in which a person is unable to see the other side of the screen. This can switch the visibility for a person on one side of the screen 12 with respect to a person on the other side of the screen 12, thereby promoting communication between people. [¶ 0078], when the second camera of the sensor 16 has detected the person 200 on the side of the second surface 12b, the processor 24 changes the screen 12 from the opaque state to the transparent state, as shown in FIG. 10B. This enables the person 300 to see the image and also to see the person 200 on the other side of the screen 12, thereby enhancing smooth communication with the person 200), and controls an image …to be displayed on the transparent display unit when the information on the presence of the counselor does not exist ([¶¶ 0077-0078], The processor 24 sets the screen 12 in the opaque state so that the screen 12 is not seen through. In this state, as shown in FIG. 10A, the first camera of the sensor 16 detects the person 300 on the side of the first surface 12a of the screen 12, and the processor 24 turns ON the projector 22 to project a horizontally non-inverted image “ABC” on the first surface 12a. The person 300 is able to see the horizontally non-inverted image “ABC”, but is unable to see the other side of the screen 12. when the second camera of the sensor 16 has detected the person 200 on the side of the second surface 12b, the processor 24 changes the screen 12 from the opaque state to the transparent state, as shown in FIG. 10B. Since, Ono teaches display image in opaque state and change the screen to transparent state when detect person on the other side of the screen, therefore, it would be appreciated that screen 12 displays image when presence of the user [i.e., counselor] on the other side of the screen does not exist).
While, Ono teaches display image on the transparent screen, however, Ono in view of Vaughn does not explicitly teach, but, Makker teaches display an image of a first virtual counselor on the transparent display unit ([Fig. 1, ¶ 0089], A transparent panel carries a media display 120… streamed virtual image 140 on the display 120, wherein the media stream used to generate image 140 may be captured by an image sensor at the remote location of the remote user [i.e., a first virtual counselor]….The example shown in FIG. 1 shows a remote user 140 that is cut from its real surrounding captured by the remote sensor, which remote surrounding appear transparent to user 130, such that user 130 can see cutout image 140 of the remote user devoid of the remote surrounding, and user 130 can see through a surrounding of cutout image 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono and Vaughn with Makker in order to display an image of a virtual user on the transparent display when the user is present at that place, because it would have enabled the system to provide assistance to the customer even when any advisor or representative are not present.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Vaughn, further in view of US Patent No. 9795322 (Karunaratne et al.).

Regarding Claim 7, Ono in view of Vaughn do not explicitly teach, however, Karunaratne teaches the digital desk of claim 1, wherein the sensor unit is provided in chairs where the counselor and the customer are seated ([Fig. 1. C.2:L.37-50], illustrates plurality of sensors embedded in the portable seat cover which is adapted for attachment to a chair).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono and Vaughn with Karunaratne in order to embed sensors in user chair, because it would have allowed the system to detect and monitor posture of the user. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Vaughn, further in view of US 2020/0372902 (Takami).

Regarding Claim 8, Ono in view of Vaughn do not explicitly teach, however, Takami teaches the digital desk of claim 1, further comprising: a voice input unit configured to receive a voice of   the counselor; and a voice output unit configured to output the voice of  the counselor to the customer ([Figs. 2-7, ¶ 0034], …transparent screen 30 presents, to both of the host HST1 and the guest GST1, a projection image for assisting a conversation between the host HST1 and the guest GST1. [Fig. 2, ¶ 0041] The microphone MC1 picks up a voice uttered by one of the host HST1 and the guest GST1 [¶ 0063], presents a translated voice representing the content of the translated voice data to the host HST1 or the guest GST1 by causing the speaker SP1 to output it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ono and Vaughn with Takami in order to provide a microphone to pick up voice of the user and a speaker to output the voice data to the other user, because it would be an obvious known technic to known device to input voice of a user and output the voice to other user.

Regarding Claim 9, Ono in view of Vaughn do not explicitly teach, however, Takami teaches the digital desk of claim 8, wherein, when the counselor exists, the control unit controls a point of time when the voice of the counselor is transmitted through the   voice output unit ([Figs. 2-7, ¶ 0034], …transparent screen 30 presents, to both of the host HST1 and the guest GST1, a projection image for assisting a conversation between the host HST1 and the guest GST1, [⁋ 0042] The speaker SP1 receives a signal of voice data that is output from the face-to-face translator and outputs a corresponding voice. For example, a signal of voice data that is input to the speaker SP1 is one of a signal indicating voice data of a voice uttered by the host HST1, a signal indicating voice data of a voice uttered by the guest GST1, a signal indicating voice data of a result of translation, into a language suitable for the guest GST1, of the content of a voice uttered by the host HST1 (i.e., translated voice data), and a signal indicating voice data of a result of translation, into a language suitable for the host HST1, of the content of a voice uttered by the guest GST1 (i.e., translated voice data). [⁋ 0063], presents a translated voice representing the content of the translated voice data to the host HST1 or the guest GST1 by causing the speaker SP1 to output it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ono and Vaughn with Takami in order to provide a speaker to output the voice data to the other user, because it would be an obvious known technic to known device to input voice of a user and output the voice to other user.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Vaughn and Takami, further in view of Makker.

Regarding Claim 10, Ono in view of Vaughn and Takami do not explicitly teach, however, Makker teaches the digital desk of claim 8, further comprising: a voice transfer unit configured to receive a voice of the customer or to transfer a voice of at least one of the  first virtual counselor and the second virtual counselor, wherein the voice transfer unit is disposed in the transparent display unit, and wherein the control unit controls a point of time when  a voice of the first virtual counselor is transmitted through the voice transfer unit when the counselor does not  exist ([¶ 0089], digital collaboration unit (e.g., the media display and associated controller and/or processor) may include microphone(s) and/or other sound sensor(s), loudspeaker(s), etc., e.g., to facilitate audio communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ono, Vaughn and Takami with Makker in order to provide audio communication unit to output the voice data or other audio of a virtual user or image display on a transparent screen, because it would be an obvious alternative to provide audio to the user while presenting virtual image on the screen.

Regarding Claim 11, Ono in view of Vaughn and Takami do not teach, however, Makker teaches The digital desk of claim 8, further comprising: a voice transfer unit configured to receive a voice of the customer or to transfer a voice of at least one of the first virtual counselor and the second virtual counselor, wherein the voice transfer unit is disposed in the   transparent display unit, and wherein,… a point of time when a voice of the second virtual counselor is transmitted through the voice transfer unit ([¶ 0089], digital collaboration unit (e.g., the media display and associated controller and/or processor) may include microphone(s) and/or other sound sensor(s), loudspeaker(s), etc., e.g., to facilitate audio communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ono, Vaughn and Takami with Makker in order to provide audio communication unit to output the voice data or other audio data of a virtual user or image display on a transparent screen, because it would be an obvious alternative to provide audio to the user while presenting virtual image on the screen.
However, Ono in view of Vaughn and Makker do not teach, but, Takami teaches when the counselor exists, the control unit controls a point of time when the voice of the counselor is   transmitted through the voice output unit ([Figs. 2-7, ¶ 0034], …transparent screen 30 presents, to both of the host HST1 and the guest GST1, a projection image for assisting a conversation between the host HST1 and the guest GST1. [⁋ 0063], presents a translated voice representing the content of the translated voice data to the host HST1 or the guest GST1 by causing the speaker SP1 to output it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ono, Vaughn and Makker with Takami in order to provide a speaker to output the voice data to the other user, because it would be an obvious known technic to known device to input voice of a user and output the voice to other user.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Vaughn, further in view of WO 2021/149094 (Mollin).

Regarding Claim 13, Ono in view of Vaughn do not explicitly teach, however, Mollin teaches the digital desk of claim 12, wherein the control unit controls the touch panel unit to display personal information of the customer ([Page 6, Step SP12] displays the user's personal data on the touch panel display 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono’s touch panel display in order to display user’s personal information on the touch panel display as taught by Mollin, because it would be an obvious variation of displaying information on a touch panel based on the policy.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Vaughn, further in view of US 2021/0217183 (Corson).

Regarding Claim 15, Ono teaches the digital desk of claim 1, wherein the control unit is further configured to: based on the presence of the counselor, control the transparent display unit to be transparent ([¶ 0076], the screen 12 may be switched between the transparent state in which a person is able to see the other side of the screen and the opaque state in which a person is unable to see the other side of the screen. This can switch the visibility for a person on one side of the screen 12 with respect to a person on the other side of the screen 12, thereby promoting communication between people. [¶ 0078], when the second camera of the sensor 16 has detected the person 200 [i.e., presence of the counselor] on the side of the second surface 12b, the processor 24 changes the screen 12 from the opaque state to the transparent state, as shown in FIG. 10B. This enables the person 300 to see the person 200 on the other side of the screen 12, thereby enhancing smooth communication with the person 200); and based on the absence of the counselor, control the transparent display unit to display the first virtual counselor [i.e., image] ([Figs. 2A,2B; ¶ 0038],  by using a detection signal from the sensor 16, the processor 24 controls the switching of the ON/OFF operations between the projectors 20 and 22 in accordance with various conditions. Examples of the conditions are the one concerning whether someone is present on the side of the first surface 12a or the second surface 12b of the screen 12 and the one concerning whether someone is present both on the sides of the first and second surfaces 12a and 12b. [¶¶ 0056-0057] If the person is positioned within the third zone, the processor detects the eye direction of the person 300.  When the first camera has detected the person 300 and when the second camera has not detected anyone [i.e., absence of the position information of the counselor], the processor 24 turn ON the projector 22 to project a horizontally non-inverted image [i.e. image could be the image of the counselor] on the first surface 12a.).
Ono in view of Vaughn do not explicitly teach, but Corson teaches display both of the first virtual counselor and the second virtual counselor ([¶ 0061],  a first moving avatar is generated using motion capture of a first person at a first location while a second moving avatar is generated using motion capture of a second person at a second location. The moving avatars can be combined in the same VR space as shown in FIG. 6, in which two avatars 600, 602 move in a VR space. Each avatar may be rendered with the same facial expressions of the person that was imaged while generating the motion data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono and Vaughn with Corson in order to display a second virtual user to the user, because it would have allowed the system to chat with plurality of people in a virtual space.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Vaughn further in view of Corson and KR 2004-0022969 (Lee).

Regarding Claim 16, Ono in view of Vaughn do not explicitly teach, however Corson teaches the digital desk of claim 1, wherein the first virtual counselor is a graphical representation of a person who is away from the digital desk, and wherein the second virtual counselor is a graphical representation of another person ([¶ 0061],  a first moving avatar is generated using motion capture of a first person at a first location while a second moving avatar is generated using motion capture of a second person at a second location. The moving avatars can be combined in the same VR space as shown in FIG. 6, in which two avatars 600, 602 move in a VR space. Each avatar may be rendered with the same facial expressions of the person that was imaged while generating the motion data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono and Vaughn with Corson in order to display a second virtual user to the user, because it would have allowed the system to chat with plurality of people in a virtual space.
However, Ono in view of Vaughn and Corson do not explicitly teach, but Lee teaches another person including a fund manager or a tax accountant  ([Para. 5 on Page 5] Kiosk is a device that provides services related to loans, from providing loan-related consultations with avatars (e.g., loan officers)[virtual counselor])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono, Vaughn and Corson with Lee in order to display a avatar of a loan officer, because it would have allowed the system to reduce the number of loan officers for each bank through real-time loan-related consultation using the avatar.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/VIET D VU/Primary Examiner, Art Unit 2448